                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

  CHRISTOPHER MORGAN, individually
  and on behalf of a class of persons and
  entities similarly situated,

            Plaintiff,

  v.                                                 Civil Action No. 3:17-cv-00045-NKM

  ON DECK CAPITAL, INC.

            Defendant.

                         On Deck Capital, Inc.’s Motion for Reconsideration

            Defendant On Deck Capital, Inc. (“OnDeck”), by counsel, submits this Motion for

 Reconsideration. For the limited reasons listed in the accompanying Memorandum in Support,

 OnDeck respectfully requests the Court reconsider its Memorandum Opinion denying OnDeck’s

 Motion for Summary Judgment. Dkt. 82.

 Dated: September 6, 2019                            Respectfully submitted,

                                                     ON DECK CAPITAL, INC.


                                                     By:    David M. Gettings
                                                                    Of Counsel

 John C. Lynch (VSB No. 39267)
 David M. Gettings (VSB No. 80394)
 Troutman Sanders LLP
 222 Central Park Avenue, Suite 2000
 Virginia Beach, Virginia 23462
 Telephone: (757) 687-7500
 Facsimile: (757) 687-7510
 E-mail: john.lynch@troutmansanders.com
 E-mail: david.gettings@troutmansanders.com

 Counsel for Defendant On Deck Capital, Inc.



 39967989
Case 3:17-cv-00045-NKM-JCH Document 85 Filed 09/06/19 Page 1 of 1 Pageid#: 2380
